                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


CHRISTOPHER ALAN LEE LANE,                  )
                                            )
      Plaintiff,                            )
                                            )
VS.                                         )          No. 19-1070-JDT-cgc
                                            )
STEPHEN PAGE,                               )
                                            )
      Defendant.                            )


                   ORDER DIRECTING THAT PROCESS BE ISSUED
                      AND SERVED ON DEFENDANT PAGE


      On April 10, 2019, Plaintiff Christopher Alan Lee Lane, who is presently

incarcerated at the Morgan County Correctional Complex in Wartburg, Tennessee, filed a

pro se complaint pursuant to 42 U.S.C. § 1983 and a motion to proceed in forma pauperis.

(ECF Nos. 1 & 2.) He sues Lieutenant Stephen Page concerning an event that occurred

during Lane’s previous confinement at the Henry County Jail in Paris, Tennessee. The

Court issued an order on April 16, 2019, granting leave to proceed in forma pauperis and

assessing the civil filing fee pursuant to the Prison Litigation Reform Act (PLRA), 28

U.S.C. §§ 1915(a)-(b). (ECF No. 4.)

      Lane alleges that on March 28, 2019, Defendant Page used a taser on Lane for no

reason while Lane was asleep. (ECF No. 1 at PageID 2.) Lane alleges that, after being

awoken by the taser, he was forced to sit in a “restraint chair” for three hours. (Id.) He
asserts that he was at no point combative, aggressive, or a threat to himself or anyone else.

(Id.) Lane further alleges that Page’s incident report did not support the use of excessive

force. (Id.) Lane allegedly has suffered insomnia, post-traumatic stress disorder, and

depression since the incident. (Id. at PageID 3.) He seeks monetary damages. (Id. at

PageID 4.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.



                                             2
R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Lane filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       Lane’s claim against Page arises under the Eighth Amendment, which protects a

convicted inmate from cruel and unusual punishments. See generally Wilson v. Seiter, 501

                                             3
U.S. 294 (1991). “[T]he unnecessary and wanton infliction of pain . . . constitutes cruel

and unusual punishment forbidden by the Eighth Amendment.” Hudson v. McMillian, 503

U.S. 1, 5 (1992) (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)). An Eighth

Amendment claim consists of both objective and subjective components. Farmer v.

Brennan, 511 U.S. 825, 834 (1994). Establishing an Eighth Amendment claim of excessive

force requires a showing that (1) “the alleged wrongdoing was objectively ‘harmful

enough’ to establish a constitutional violation,” and (2) “‘the officials act[ed] with a

sufficiently culpable state of mind.’” Hudson, 503 U.S. at 8 (quoting Wilson, 501 U.S. at

298, 303). The “core judicial inquiry” is “whether force was applied in a good-faith effort

to maintain or restore discipline, or maliciously and sadistically to cause harm.” Id. at 6

(citing Whitley, 475 U.S. at 320-21).

       Lane’s claim against Page sufficiently pleads a violation of the Eighth Amendment.

He alleges that Page used a taser on him without provocation while Lane was asleep. If

Lane was asleep, there was no need to use an incapacitating force such as a taser to restore

order or maintain discipline. Page’s use of the taser, therefore, could have been done only

to cause harm. Cf. Roberson v. Torres, 770 F.3d 398, 406 (6th Cir. 2014) (holding that

sergeant’s use of a chemical agent on sleeping prisoner was excessive because “it was not

necessary in order to restore order and since ‘less intrusive means’ could have been used”

to wake prisoner).

       To the extent Lane seeks to sue Page in his official capacity, however, he does not

state a claim. A claim against Page in his official capacity is treated as a claim against his

employer, Henry County. A local government such as a municipality or county “cannot

                                              4
be held liable solely because it employs a tortfeasor—or, in other words, a municipality

cannot be held liable under § 1983 on a respondeat superior theory.” Monell v. Dep’t. of

Soc. Serv., 436 U.S. 658, 691 (1978) (emphasis in original); see also Searcy v. City of

Dayton, 38 F.3d 282, 286 (6th Cir. 1994). A municipality may be held responsible for a

constitutional deprivation only if there is a direct causal link between a municipal policy

or custom and the alleged deprivation. Monell, 436 U.S. at 691-92; Deaton v. Montgomery

Co., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). To demonstrate municipal liability, a

plaintiff “must (1) identify the municipal policy or custom, (2) connect the policy to the

municipality, and (3) show that his particular injury was incurred due to execution of that

policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis

Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). “[T]he touchstone of ‘official policy’ is

designed ‘to distinguish acts of the municipality from acts of employees of the municipality,

and thereby make clear that municipal liability is limited to action for which the

municipality is actually responsible.’” City of St. Louis v. Praprotnik, 485 U.S. 112, 138

(1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80 (1986) (emphasis in

original)).

       Because Lane does not allege that he suffered an injury because of an

unconstitutional policy or custom of Henry County, he does not state a claim against the

County or against Page in his official capacity. His claim will therefore proceed against

Page in his individual capacity only.

       It is therefore ORDERED that the Clerk shall issue process for Defendant Page and

deliver that process to the U.S. Marshal for service. Service shall be made on Defendant

                                             5
Page pursuant to Federal Rule of Civil Procedure 4(e) and Tennessee Rules of Civil

Procedure 4.04(1) and (10) by registered or certified mail or personally if mail service is

not effective. All costs of service shall by advanced by the United States.

       It is further ORDERED that Lane shall serve a copy of every subsequent document

he files in this case on the attorneys for Defendant Page or on Defendant Page if he is

unrepresented. Lane shall make a certificate of service on every document he files. Lane

shall familiarize himself with the Federal Rules of Civil Procedure and this Court’s Local

Rules.1

       Lane is reminded that he must promptly notify the Clerk of any change of address

or extended absence. Failure to comply with these requirements, or any other order of the

Court, may result in the dismissal of this case without further notice.

IT IS SO ORDERED.
                                            s/ James D. Todd
                                           JAMES D. TODD
                                           UNITED STATES DISTRICT JUDGE




       1
         A copy of the Local Rules may be obtained from the Clerk or on the Court’s website at
https://www.tnwd.uscourts.gov/pdf/content/LocalRules.pdf.

                                               6
